Case 14-00005       Doc 51      Filed 01/16/15 Entered 01/16/15 12:23:04            Desc Main
                                  Document     Page 1 of 4


               IN THE UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

 IN RE: Edward Tucker                          )        Case No:        14-00005
                                               )        Judge:          Cassling (Kane)
                                               )        Chapter         13
          Debtor(s).                           )        Trustee:        Stearns

                                  NOTICE OF MOTION

 TO: Edward M Tucker, 17921 Maple Street Lansing, IL 60438 (served via US Mail)
 Office of the U.S. Trustee, 219 S Dearborn St. Suite 873, Chicago IL 60604
 (Electronically Notified)
 Glenn Stearns, Chapter 13 Trustee, 801 Warrenville Rd. Suite 650, Lisle IL 60532
 (Electronically Notified)
 See Attached List (served by U.S. Mail)


        PLEASE TAKE NOTICE that on 1/23/2015 at 9:30 AM. or as soon thereafter as I

 may be heard, I shall appear before the Honorable Judge Cassling or any other

 Bankruptcy Judge presiding in his or her place in at the Kane County Courthouse

 100 S. Third Street, Room 240 Geneva, IL on the attached Debtor’s Motion for

 Voluntary Dismissal of the Chapter 13, and shall request that the attached Order be

 entered, at which time you may appear if so desired.

                                   PROOF OF SERVICE

         The undersigned does hereby certify that a copy of this Notice was paper mailed or
 electronically mailed to the above persons, at their respective addresses, postage prepaid, by
 depositing in the U.S. Mail at 1305 Remington Road, Suite C, Schaumburg, IL 60173 before 6:00
 p.m. on or before 1/16/15.


                                                        _/s/ John P. Carlin

 John P. Carlin #6277222
 Chang & Carlin, LLP
 1305 Remington Road, Suite C
 Schaumburg, IL 60173
 Phone: (847) 843-8600
    Case 14-00005   Doc 51   Filed 01/16/15 Entered 01/16/15 12:23:04   Desc Main
                               Document     Page 2 of 4

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       capital one
                       c/o American infosrouce
                       p.o. box 71083
                       Charlotte, NC 28272-1083


                       Internal Revenue Service
                       P.O. Box 7346
                       Philadelphia, PA 19101-7346


                       IRS
                       P.O. Box 7346
                       Philadelphia, PA 19101-7346


                       IRS
                       P.O. Box 7346
                       Philadelphia, PA 19101-7346


                       jefferson capital systems, llc
                       16 mcleleand rd
                       Saint Cloud, MN 56303


                       Northwest Collectors
                       3601 Algonquin Rd Ste 23
                       Rolling Meadows, IL 60008


                       Sonnenschein Fnl Svcs
                       2 Transam Plaza Dr Ste 3
                       Oakbrook Terrace, IL 60181


                       Tidewater Motor Credit
                       6520 Indian River Rd
                       Virginia Beach, VA 23464


                       U S Dept Of Ed/fisl/at
                       Attn: Bankruptcy
                       61 Forsythe St Room 19t89
                       Atlanta, GA 30303


                       U S Dept Of Ed/fisl/at
                       Attn: Bankruptcy
                       61 Forsythe St Room 19t89
                       Atlanta, GA 30303
Case 14-00005   Doc 51   Filed 01/16/15 Entered 01/16/15 12:23:04   Desc Main
                           Document     Page 3 of 4


                   U S Dept Of Ed/fisl/at
                   Attn: Bankruptcy
                   61 Forsythe St Room 19t89
                   Atlanta, GA 30303


                   US Bank
                   p.o. box 5229
                   Cincinnati, OH 45201-5229


                   US Bank
                   P.O. Box 5229
                   Cincinnati, OH 45201-5229
Case 14-00005       Doc 51    Filed 01/16/15 Entered 01/16/15 12:23:04           Desc Main
                                Document     Page 4 of 4


               IN THE UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

 IN RE: Edward Tucker                         )      Case No:       14-00005
                                              )      Judge:         Cassling (Kane)
                                              )      Chapter        13
          Debtor(s).                          )      Trustee:       Stearns



            MOTION TO VOLUNTARILY DISMISS CHAPTER 13 CASE

        Now comes Edward Tucker, (hereinafter referred to as the “DEBTOR”), by and
 through his attorneys, Chang & Carlin, LLP, and moves this Honorable Court for entry of
 an Order, pursuant to 11 U.S.C. Section 1307(b), granting a voluntary dismissal to the
 Debtor. In support thereof, Debtor respectfully represents as follows:

 1.     On January 2, 2014 the Debtor filed a petition for relief under Chapter 13 of
 the Bankruptcy Code.


 2.     This case has not been previously converted under Section 706 or 1112 of the
 Bankruptcy Code.


 3.     No complaints objecting to the discharge or to determine the dischargeability of
 any debt have been filed in this case.

        WHEREFORE, DEBTOR prays that this Honorable Court enter an order that this
 case will be dismissed without prejudice.

 Respectfully submitted,

 /s/ John P. Carlin
 John P. Carlin ARDC #6277222
 Chang & Carlin, LLP
 1305 Remington Road, Suite C
 Schaumburg, IL 60173
 Phone: (847) 843-8600
 Fax: (847) 843-8605
